Hooker, J. (dissenting):
At the close of the evidence a verdict was directed in favor of the defendant, and the plaintiff appeals from the judgment entered thereon. About five-thirty on the afternoon of' the 18th day of November, 1901, the plaintiff left a Third Avenue Elevated train, in the borough of Manhattan, at the western end of the New" York, and Brooklyn Bridge, and passed along the mezzanine floor of that terminus of the bridge, intending to purchase a ticket of the defend*224ant; and. after depositing his ticket in a receptacle secured to the floor, provided for that purpose, to proceed upstairs to the top floor of that structure and there' board one of the defendant’s trains bound for the borough of Brooklyn. This receptacle, which is sometimes called a chopping box, was situated a short distance from the foot of one of the-flights of stairs leading from the mezzanine floor upwards to the platform, by means of which access to defendant’s trains was had. No.one might lawfully go within the space inclosed by the box and ad joining railings, or'up the steps, without having purchased, a ticket of the defendant which would permit him to travel on defendant’s trains. About twenty-five feet from the box on the side opposite the direction of the stairs, was located a booth, in which one of the defendant’s agents was engaged in selling its tickets to those who wished to proceed up the stairs to the trains above. The defendant did not own the premises, but it exercised practically exclusive control to say who might go within the failing. Without the railing, between the box and the booth, any ene might lawfully be, for aught that appears, although it had long been devoted entirely, in hours of heaviest travel; to the use of defendant’s passengers after they had purchased tickets and before surrendering them.
On the- day in question plaintiff purchased a ticket and proceeded about six feet from the booth, where he bought it, toward the chopping box, when he found it impossible to go further because of the crowd which impeded him. It seems that there had been a blockade upon defendant’s tracks above, which prevented the regular running of trains, and the defendant’s agents in charge Of .the box had been instructed to collect no more tickets and allow no one tó pass until traffic had. been restored. In spite of the density of tire crowd of people, already congregated between this booth and the chopping box, the ticket seller continued to sell; the crowd between the booth and box became larger and larger, until it finally broke through the barrier- near the box, the latter was overturned, although it had been firmly secured to the floor, and the plaintiff, unable to-control his movements on account of the surging of the mass of humanity, was carried along and, stumbling on the overturnéd box, fell and was injured. This action is to recover for the in jmies he sustained.
*225Had the accident occurred within the inclosure bounded by the box and railing, or upon the stairs, or the platform above, the facts would have been parallel with those in two cases decided in recent years in this department (McGearty v. Manhattan R. Co., 15 App. Div. 2; Dawson v. New York & Brooklyn Bridge, 31 id. 537), and I would have been content to direct a reversal in this case, upon reciting the facts and referring to those cases. There the injuries were received, in places entirely under the supervision and control of the respective defendants; in the McGearty case the plaintiff was pushed off the defendant’s elevated railway platform by the crowding of the people behind him, and he was precipitated to th,e street below; in the Dawson case the plaintiff’s foot was crushed between the bumpers of the third and fourth cars of one of defendant’s trains, where plaintiff was unable to govern his movements because of the excessive jam of human beings. Here, the accident occurred because of the crush of the crowd in a place where the defendant did not have exclusive control; but the reasoning in those cases should be applied to this with equally controlling force. While the space between the booth and the box was not a part of defendant’s property and over it defendant did not assume exclusive control, it was nevertheless a place where it invited its passengers to go; by the stationing of the booth and the box where they then stood it induced the purchasers of its tickets to use the space; and as far as these facts go, the duty of the common carrier to protect passengers is as great in a place not owned or controlled by it as in its own station, if it has adopted it as such, as was done here.
“ The exposure of a passenger to a danger which the exercise of reasonable foresight would have anticipated and due care avoided, is negligence on a* part of a carrier.” (Lehr v. Steinway & Hunters Point R. R. Co., 118 N. Y. 556, 561.)
“ Common carriers, engaged in the transportation of large numbers of persons from stations at which such carriers control the admission of passengers to the vehicles of conveyance, are bound to exercise reasonable care, so to regulate the movements and disposition of those whom they thus undertake to transport, as to preserve the safety of all. This rule is deducible from the general principles *226governing the law of common carriers.” (Dawson v. New York & Brooklyn Bridge, supra.)
It was for the jury to say whether defendant exercised reasonable foresight and due care for the safety of the people who had already bought tickets and those to follow, by selling more, and thereby inducing and inviting others to proceed toward the chopping box and add their presence to the crowd and its effect to the possible danger therein, when a mere cessation of the traffic in transportation would in all likelihood have successfully and completely prevented any augmentation of the crowd.; without tickets no one was permitted to pass the box, and without that commodity no one would have had any purpose to step beyond the booth. The conduct of the defendant in the continued distribution of tickets after the congregating of the crowd and during the continued blockade above, Was evidence of its negligence which should have been submitted for the jury’s consideration. No serious contention is made that plaintiff was guilty of contributory negligence as matter of law; I am convinced he was not.
The judgment should be reversed and a new trial granted, costs to abide the event. , .
Judgment affirmed, with costs.


Sic.